United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                  No. 97-2048WM
                                  _____________

Marc Colley,                              *
                                          *
                     Appellant,           *
                                          *
      v.                                  *
                                          *
Board of Police Commissioners, Kansas * Appeal from the United States
City, MO; James F. Ralls, President;      * District Court for the Western
Jack W. R. Headley, Vice-President;       * District of Missouri.
Dona Boley, Treasurer; Stacey Daniels, *
Dr., Member; Honorable Emanuel            *       [UNPUBLISHED]
Cleaver, ex-officio member, all parties *
above in their official capacities as     *
members and officers,                     *
                                          *
                     Appellees.           *
                                    _____________

                            Submitted: October 16, 1997
                                Filed: November 4, 1997
                                 _____________

Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
                          _____________

PER CURIAM.

      At a time when Marc Colley was a Kansas City police officer, Colley was
involved in a physical altercation with an arrestee at police headquarters. The incident
was captured on police video tape, and the tape was replayed on television. Colley was
later convicted of assault and lost his job as a police officer. Colley then sued the
members of the Board of Police Commissioners of Kansas City (the Board) contending
the Board released the tape to the media in violation of state and federal law. The
district court granted the Board's motion for judgment on the pleadings under Fed. R.
Civ. P.12(c). The district court rejected Colley's state law claims because the tape's
release did not violate state law and the Board was entitled to sovereign immunity on
Colley's action for invasion of privacy under state tort law. The district court also ruled
that Colley could not maintain his federal claims against the Board under a respondeat
superior theory. Contrary to Colley's view, Colley's criminal activity is not protected
by the federal constitutional right to privacy. See Eagle v. Morgan, 88 F.3d 620, 625
(8th Cir. 1996)

      Having reviewed the district court's grant of judgment on the pleadings de novo
using the same standard that governs motions under Fed. R. Civ. P. 12(b)(6), see
Westcott v. City of Omaha, 901 F.2d 1486, 1488 (8th Cir. 1990), we conclude the
judgment of the district court was correct. Accordingly, we affirm. See 8th Cir. R.
47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-